Title: To Thomas Jefferson from Robert Lewis, 8 November 1824
From: Lewis, Robert
To: Jefferson, Thomas

Dr Sir,   Mayors Office Fredg Novr 8th 1824Agreeable to a joint resolution of the common hall & citizens of this place, the pleasing task has devolved on me of expressing to you their wishes—Genl Lafayette is to dine with us on his return to Washington, when it is hoped, (if you health will permits) that you will honor us with your company—To none, Sir, would your presence be more gratifying thanYr Respectful Humbl ServtRobt Lewis Chairman of the committee of Arrangements